DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-10 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 2-3 and 6-7 are objected to because of the following informalities:  
The limitation “a height (h) of the fastening projections” in claims 2 and 3 appears to be a double inclusion of that in line 13 of claim 1.
Claim 6 is objected for depending from a canceled claim 5 which has been incorporated into claim 1.  
The limitation “two of the at least three end faces” in line 2 of claim 7 appears to be a double inclusion of that in line 8 of claim 1.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 (assuming it depends from claim 1) and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6 and 11 recites the broad recitation “the fastening projections (10) provided on one of the at least three end faces” in line 2 of claim 6 and in lines 16-17 of claim 11, and the claim also recites “fastening projections (10) are formed integrally with the plate element (2) and provided on the two of the at least three end faces” in lines 9-11 of claim 1 and in lines 9-10 of claim 11 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The claims are being examined as best understood.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of claim 3 is identical to that in lines 13-14 of claim 1 which fails to further limit the subject matter of the claim upon which it depends.  Claim 6 is depending from a canceled claim 5 which fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-4, 7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,621,223 (hereinafter Haghayegh) in view of Stefenack.
Regarding claims 1 and 3, Haghayegh discloses a tray (shelf member 40) for installation on two vertical walls (22, 24) which extend essentially perpendicularly to one another, together form a corner (20), the tray (40) having a flat, one-piece formed plate element (see Fig. 1) with an underside, an upper side which forms a tray surface and defines a plate thickness (the vertical height of tray 40) together with the underside and at least three end faces (see Fig. 1) which connect the underside of the plate and the upper side of the plate to one another and two (42, 44) of the at least three end faces appear to extend perpendicularly to one another, wherein outwardly projecting fastening projections (50, 50’) are appeared integrally formed with the plate element (see Fig. 4A) and are provided on the two end faces (42, 44) that extend perpendicularly to one another, and wherein a maximum overall height (see Fig. 4A) of the shower tray (40) corresponds to a maximum plate thickness, and where a height (see col. 2, lines 29-36) of the fastening projections (50) is less than the plate thickness.  Although the Haghayegh reference is silent as to the corner tray (shelf member 40) being utilized in a shower environment, attention is direct to the Stefenack reference (discussed in the previous Office action and are hereby incorporated) which teaches an analogous corner tray being mounted in a corner wall (14) of a shower between two vertical walls (10, 12) which extend essentially perpendicularly to one another and are clad with tiles (16) separated from one another by horizontal joints (18).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the Haghayegh tray (shelf member 40) in a corner wall of a shower as for 
Regarding claim 2, Haghayegh is silent as to the specific height of the projections (50, 50’); however, Stefenack teaches the height (thickness T) of the fastening projections (50) within a shower environment depend on the gap of a tile joint (see col. 3, lines 40-43).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haghayegh by causing the height of the fastening projections (50, 50’) being in the range from 0.7 to 2.5 mm.  Applicant appears to have placed no criticality on any particular of the height of the fastening projections being in the range from 0.7 to 2.5 mm and it appears that the device of the Haghayegh would work appropriately if made within the claimed range of height.	
Regarding claim 3, Haghayegh teaches the height of the fastening projections (50, 50’) is less than the plate thickness (see col. 3, lines 40-43).  
Regarding claim 4, Haghayegh is silent as to the specific of the plate thickness in the range from 3 to 6 mm; however, Stefenack teaches the plate thickness (see Fig. 4) appears to in the range from 3 to 6 mm since the height H is disclosed to approximately 1/16 to 3/32 of an inch which is approximately 1.58mm to 2.38 mm.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haghayegh by causing the plate thickness in the range from 3 to 6 mm.  Applicant appears to have placed no criticality on any particular of the plate thickness in the range from 3 to 6 mm and it appears that the 
Regarding claim 7, Haghayegh teaches the two end faces (42, 44) extending perpendicularly to one another and are connected to one another via a further end face (the curved surface between 42 and 44 as shown in Figs. 1 and 2); however, Haghayegh is silent as to the specific length of the further end face is at least 20 mm.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Haghayegh by causing the length of the further end face is at least 20 mm.  Applicant appears to have placed no criticality on any particular of the length of the further end face is at least 20 mm and it appears that the device of the Haghayegh would work appropriately if made within the claimed range of length.
 Regarding claim 10, the method as claimed would have been obvious during the installation of the Haghayegh’s tray in view of Stefenack’s shower environment.
Regarding claim 13, Haghayegh teaches a bottom surface of the fastening projections is coplanar with a bottom surface of the plate element (see Fig. 4A).

Claims 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haghayegh in view of Stefenack, as discussed in claim 1 above, and further in view of US 2016/0192777 A1 (hereinafter Karins, SR.).
Regarding claims 6 and 11, Haghayegh in view of Stefenack teaches all of the limitations, as discussed above, wherein the fastening projections (50, 50’) provided on the two end faces (42, 44) that are each arranged offset relative to one another in the 
Regarding claim 12, Haghayegh teaches a bottom surface of the fastening projections is coplanar with a bottom surface of the plate element (see Fig. 4A).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haghayegh in view of Stefenack, as discussed in claim 1 above, and further view of US 5,732,421 (hereinafter Scherberger).
Although the plate element of Haghayegh is not provided with passage openings extending from the underside to the upper side, attention is directed to the Scherberger reference which teaches an analogous shower tray having passage openings (31, 32, .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haghayegh in view of Stefenack, as discussed in claim 1 above, and further view DE 202017002746 U1 (hereinafter Rachidi).
Although Haghayegh remain silent as to the material of the plate element (32) being stainless steel, attention is directed to the Rachidi reference which teaches an analogous shower tray made of stainless steel.  Therefore, it would have obvious to one having ordinary skill in the art at the time the invention was effectively filed to make, the plate element (32) of Stefenack, from stainless steel as for example taught by Rachidi as a matter of applying known material from the same field of endeavor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754